Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  160809-10(50)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CITY OF WAYNE RETIREES ASSOCIATION,                                                                  Richard H. Bernstein
  CHRISTOPHER JOHNSON, TIMOTHY                                                                         Elizabeth T. Clement
  REYNOLDS, ROBERT ENGLISH, EDMUND                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
  ROTHFELDER, DANIEL HAMANN, and
  CHERYL FISHER, on behalf of themselves and
  all others similarly situated,
                 Plaintiffs-Appellants,
  v                                                                 SC: 160809; 160810
                                                                    COA: 343522; 343916
                                                                    Wayne CC: 17-009118-CK
  CITY OF WAYNE,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s September 11,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2020
         a1116
                                                                               Clerk